Citation Nr: 0619321	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for ischemic 
cardiomyopathy, status post myocardial infarction, to include 
due to hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980, and from August 1990 to May 1991.  He also has 
served periods of active duty for training and inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem North Carolina, which denied the benefits on 
appeal.

In June 2002 and August 2003, the Board remanded the appeal 
for further development to include scheduling of a VA 
examinations.


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.

2.  Ischemic cardiomyopathy, status post myocardial 
infarction was not demonstrated in-service and is not due to 
any incident of active service or any service-connected 
disability. 


CONCLUSIONS OF LAW

1.  An organic disability manifested by increased 
cholesterol, classified as hypercholesterolemia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, (2005).

2.  Ischemic cardiomyopathy, status post myocardial 
infarction was not incurred in-service, it is not proximately 
due to or the result of a service-connected disability, and 
it may not be presumed to have incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was found to 
have mild hypercholesterolemia in 1988 while on active duty 
for training.  He was counselled concerning his diet.  
Additional findings regarding hypercholesterolemia were made 
in March 1991.  Active duty service medical records are 
negative for complaints, treatment, or diagnosis of any 
cardiovascular/heart condition.  

Medical records from Memorial Mission Hospital and Eric D. 
Van Tassel, M.D., indicate that the veteran suffered a 
myocardial infarction in August 1997.  A seventeen year 
history of hypercholesterolemia was noted.  He was diagnosed 
with arteriosclerotic heart disease at hospital discharge.

An opinion rendered by a VA cardiologist in 2004 indicated 
that based on the long standing atypical chest pain the 
veteran reported, it was at least as likely as not that he 
developed atherosclerotic coronary heart disease as early as 
1991.  However, due to lack of clinical documentation by 
history or EKG, it was not possible to opine if he had 
significant coronary heart disease before 1991.  The 
cardiologist also opined that hypercholesterolemia documented 
as early as 1988 was one of the risk factors provoking, 
accelerating, and worsening coronary heart disease.  
Uncontrolled hypercholesterolemia, in the absence of strict 
low fat diet, with or without medical treatment, might 
accelerate progression of coronary heart disease; the latter 
manifests as sudden death or myocardial infarction with or 
without cardiomyopathy (heart failure) or angina.

VA hospital records show that the veteran underwent implant 
of a pacemaker with no complications at the VA Medical Center 
in June 2004.  The veteran was treated for ischemic 
cardiomyopathy and symptomatic bradycardia.  

A July 2005 VA examination, the examiner noted that the 
veteran had ischemic cardiomyopathy, status post myocardial 
infarction, status post two stents implanted, known five-
vessel coronary disease, and was status post defibrillator 
device implantation.  

The examiner opined that the hypercholesterolemia that the 
veteran had during his active service was a risk factor only 
for developing coronary artery disease in the future.  That 
risk factor was compounded by another dominant risk factor of 
smoking a pack of cigarettes a day for 30 years.  The 
examiner saw no evidence in any military records presented 
that the veteran had angina or cardiomyopathy symptoms at the 
time of his military service.  These conditions developed 
later.  The examiner noted that of course it was known that 
coronary artery disease can develop gradually over many years 
and the examiner could not say that he did have subclinical 
narrowing of his coronary arteries at the time he was in the 
service.  Still, the veteran was asymptomatic as far as any 
typical angina or cardiomyopathy during his service years.

The examiner opined that it was less likely as not or less 
than 50:50 chance that the veteran's hypercholesterolemia was 
the sign of a disease that was present in 1988.  Rather, it 
was just a risk factor for the possible future development of 
heart disease along with his smoking history and other minor 
risk factors.  It was opined that it was less likely than not 
that the high cholesterol itself was the disease entity.  
Rather, the high cholesterol level was a sign or a marker of 
an increased risk of heart disease.  It was less likely than 
not that hypercholesterolemia increased in severity during 
the term of service.  Indeed, there was some indication that 
it decreased by about 30 points with diet and exercise, 
although the examiner noted that it did not return completely 
to normal by today's standards.  It was less likely than not 
that the elevated cholesterol was the sign of a disease 
entity or that cardiomyopathy or heart disease was present at 
the time of his military service.  It was merely a risk 
factor for possible future development of heart disease.  



The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2001 
and December 2003 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal.  The claims were thereafter readjudicated in 
the April 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Cardiovascular disease which manifests itself to a degree of 
10 percent or more within one year from separation from 
active duty service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2005).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and, (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).  Where proximate causation of the 
underlying non service-connected disability is not shown, 
secondary service connection may still be established for 
disability resulting from aggravation of a non service-
connected disability by a service-connected disability or 
disabilities.  Id.

Analysis

After reviewing the evidence of record, the Board finds the 
preponderance of the medical evidence is against finding that 
cardiovascular disease was first clinically disabling at any 
time prior to years after the veteran's separation from 
active duty.  The July 2005 examiner saw no service medical 
record evidence that he had angina or cardiomyopathy at the 
time of his active military service.  Rather, these 
conditions developed later.

The 2004 VA examiner based her opinion that the 
atherosclerotic coronary artery disease developed as early as 
1991 on the veteran's self reported history of long standing 
atypical chest pain.  This examiner also noted, however, that 
due to lack of clinical documentation, it was not possible to 
opine if he had significant coronary heart disease before 
1991.  This statement was based on the veteran's self 
reported history.  Because "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence," Swann v. Brown, 5 
Vet.App. 229, 233 (1993), this statement is inadequate to 
establish a connection between the veteran's current heart 
disability and service.  Such a connection is essential to a 
claim of entitlement to service connection.  Indeed, while 
hypercholesterolemia was seen prior to the appellant's 1997 
myocardial infraction, simply having high cholesterol is not 
a sign of coronary artery disease.  Instead, it is simply a 
risk factor for developing coronary artery disease, and prior 
to 1997, there was no clinical evidence that the appellant 
had a disability due to coronary artery disease.  

With respect to the 2004 examiner's remarks that uncontrolled 
hypercholesterolemia may accelerate progression of coronary 
artery disease, that opinion is an insufficient basis upon 
which to grant service connection.  Medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of the claimed disorder or 
the relationship thereto.  Therefore, this statement is 
insufficient to establish entitlement to service connection.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The opinions of the July 2005 VA examiner are consistent with 
the medical evidence contemporaneous to service and with the 
findings of that examination.  The July 2005 examiner opined 
that it was less likely as not that hypercholesterolemia was 
a sign of disease that was present in 1988.  Rather, it was a 
risk factor for the possible future development of heart 
disease along with his smoking history and other minor risk 
factors.

Although the veteran believes his ischemic cardiomyopathy, 
status post myocardial infarction, was incurred as a result 
of service, to include due to hypercholesterolemia, the 
appellant is not a licensed medical practitioner.  Hence, he 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no competent evidence linking this 
disorder to any other incident of active service or any 
service-connected disability.  Therefore, entitlement to 
service connection for ischemic cardiomyopathy, status post 
myocardial infarction is not warranted.

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
It is not a disease or injury, and thus cannot be a 
disability for purposes of VA compensation.  An award of 
service connection is therefore not justified.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability."  In the absence of proof of a present 
disability there can be no valid claim.")  

The veteran incurred a myocardial infarction in 1997, but 
there is no competent medical evidence of record which 
relates that heart injury to service.  Further, inasmuch as 
the veteran has no current diagnosis of a chronic disability 
manifested by hypercholesterolemia there is no legal basis to 
grant this claim.  The claim is therefore denied.




ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for ischemic 
cardiomyopathy, status post myocardial infarction, to include 
due to hypercholesterolemia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


